Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of two of the prior-filed applications, Application No. 15/616,427 and Application No. 14/925,974, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Neither of these applications describe “analyze the input data to determine a best course of action for analyzing the input data based on measuring shared state requirements between pooled workers in the distributed computing environment with a declarative formalism for specifying data analysis and transformation tasks; and split the input data for queueing to a general transformer service module or a decomposable service module based at least in part by 
In contrast, provisional application 62/569,362 does provide support for all of the limitations of the claims, so the effective filing date of the present application for examination under prior art is 6 October 2017.

Claim Objections
Claims 7-12 are objected to because of the following informalities:
Regarding Claim 7, it recites steps including (a) receiving . . . and (b) analyzing . . ., which are as expected for a method claim. However, the further steps include (c) split . . ., (d) receive . . ., etc. For grammatical correctness and agreement, the further steps should be (c) splitting . . ., (d) receiving . . ., and so on.
Regarding Claims 8-12, they are objected to as being dependent on objected base claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “a decomposable transformer service module” (page 19, line 18, emphasis added). However, this term differs from “a decomposable service module” on lines 11-12, so it cannot be determined if the two terms refer to the same or different entities. For the purposes of examination under prior art, the examiner will consider either interpretation.
Regarding Claim 2, it recites “the general transformer service” and “decomposable transformer service.” However, claim 1 recites “general transformer service module” and “a decomposable transformer service module.” It is unclear what the “services” of the present claim are and how they differ from or are separate from the modules of claim 1. For the purposes of examination under prior art, the examiner will interpret the present claim as though it recited “the general transformer service module” and “decomposable transformer service module.”
Regarding Claim 3, it recites “the data input into the system.” However, claim 1 recites “input data.” It is unclear if “the data input into the system” is the input data of claim 1 or some other data that is input into the system. For the purposes of examination under prior art, the examiner will consider either interpretation.
Regarding Claims 4-6, they each recite “the data input into the system” in the same manner as claim 3.
Regarding Claim 7, it recites “a decomposable transformer service module” (page 20, lines 19-20 and line 21, emphasis added). However, this term differs from “a decomposable 
Regarding Claims 8-12, they recite “The method of claim 1 . . .” However, claim 1 is directed to a system, and the present claims follow independent claim 7 (which is directed to a method). For the purposes of examination under prior art, the examiner will interpret the present claims as though they recited “The method of claim [[1]] 7 . . .”
Regarding Claim 8, it recites “the general transformer service” and “decomposable transformer service.” However, claim 7 recites “general transformer service module” and “a decomposable transformer service module.” It is unclear what the “services” of the present claim are and how they differ from or are separate from the modules of claim 7. For the purposes of examination under prior art, the examiner will interpret the present claim as though it recited “the general transformer service module” and “decomposable transformer service module.”
Regarding Claim 9, it recites “the data input into the system.” However, claim 7 recites “input data.” It is unclear if “the data input into the system” is the input data of claim 7 or some other data that is input into the system. For the purposes of examination under prior art, the examiner will consider either interpretation.
Regarding Claims 10-12, they each recite “the data input into the system” in the same manner as claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites:
analyze the input data to determine a best course of action for analyzing the input data based on measuring shared state requirements between pooled workers in the distributed computing environment with a declarative formalism for specifying data analysis and transformation tasks;
split the input data for queueing to a general transformer service module or decomposable service module based at least in part by analysis of the input data;
perform analysis on the received data; and
perform analysis on the received data.
The “analyze” operation and the two “perform analysis” operations are mental processes of evaluation or judgement, which is an abstract idea. Splitting data is similarly a mental process of evaluation or judgement because it is simply a matter of deciding which data to send to which location. This judicial exception is not integrated into a practical application because the analysis is the end result of the operations of the claim; nothing practical is done with the analysis, so it remains nothing more than an idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other operations performed are:
receive input data from a plurality of sources;
receive data from a directed computation graph service module; and
receive data from the directed computation graph module.

Regarding Claim 2, it recites “wherein a function is executed based at least in part by the results of data analysis . . .” As detailed above, data analysis is a mental process and therefore an abstract idea. The function is unspecified, so it too can be a mental process that simply evaluates data and produces other data.
Regarding Claims 3-6, they recite various sources for the data of claim 1. These elements are mere data gathering and are considered insignificant extra-solution activity, so they do not amount to more than an abstract idea.
Regarding Claim 7, it recites steps and elements similar to those of claim 1 and does not recite any additional elements, so it is an abstract idea without significantly more in the same manner as described for claim 1.
Regarding Claims 8-12, they recite steps and elements that are substantially identical to those of claims 2-6, respectively, so they are abstract ideas for the same reasons3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pueyo et al. (U.S. 2011/0154341, hereinafter “Pueyo”).
Regarding Claim 1, Pueyo et al. teaches a system for multitemporal data analysis (fig. 2; ¶ [0002] and [0025]), comprising:
a directed computation graph service module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof (fig. 2, Task Manager 206 with Scheduler 214; ¶ [0027] – [0028]—the task manager includes a library of programming instructions), wherein the programmable instructions, when operating on the processor, cause the processor to:
receive input data from a plurality of sources (¶ [0031]—input data for multiple tasks are received from users);
analyze the input data to determine a best course of action for analyzing the input data based on measuring shared state requirements between pooled workers in the distributed computing environment with a declarative formalism for specifying data analysis and transformation tasks (¶ [0027] – [0028] and [0045]—the task manager and scheduler analyze dependencies among the tasks and determines execution order of the tasks on mappers and reducers); and
split the input data for queueing to a general transformer service module or a decomposable service module based at least in part by analysis of the input data (¶ [0045] —the scheduler analyze splits the tasks and queues them to mappers {general transformer service modules} and reducers {decomposable service modules});
a general transformer service module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof 
receive data from a directed computation graph service module (¶ [0029] – [0030]—data are received and analyzed to produce partial results); and
perform analysis on the received data (¶ [0029] – [0030]); and
a decomposable transformer service module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof (fig. 2, Reducer Servers 230 with Reducers 232; ¶ [0026]), wherein the programmable instructions, when operating on the processor, cause the processor to:
receive data from the directed computation graph module (¶ [0029] – [0030]—data are received and analyzed to perform integration); and
perform analysis on the received data (¶ [0029] – [0030]).
Regarding Claim 7, Pueyo teaches a method for multitemporal data analysis (figs. 2 and 3; ¶ [0002], [0025], and [0032]), comprising the steps of:
(a) receiving input data from a plurality of sources, using a directed computation graph service module (¶ [0027] – [0028] and [0031]—input data for multiple tasks are received from users);
(b) analyzing the input data to determine a best course of action for analyzing the input data, using the directed computation graph service module (¶ [0027] – [0028] and [0045]—the task manager and scheduler analyze dependencies among the tasks and determines execution order of the tasks on mappers and reducers);
(c) split the input data for queueing to a general transformer service module or a decomposable service module based at least in part by analysis of the input data, using the 
(d) receive data from the directed computation graph service module, using a general transformer service module (¶ [0026] and [0029] – [0030]—data are received and analyzed to produce partial results);
(e) perform analysis on the received data, using the general transformer service module (¶ [0029] – [0030]);
(f) receive data from the directed computation graph service module, using a decomposable transformer service module (¶ [0026] and [0029] – [0030]—data are received and analyzed to perform integration); and
(g) perform analysis on the received data, using the decomposable transformer service module (¶ [0029] – [0030]).
Regarding Claims 2 and 8, Pueyo teaches wherein a function is executed based at least in part by the results of data analysis by the general transformer service and decomposable transformer service (¶ [0029] – [0030]—map and reduce functions are executed based on the data analysis).
Regarding Claims 3 and 9, Pueyo teaches wherein at least a portion of the data input into the system comes from a social media source (¶ [0002]—knowledge may be extracted from social media).
Regarding Claims 4 and 10, Pueyo teaches wherein at least a portion of the data input into the system comes from actions of a user while using an application (¶ [0021] and [0031]—.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pueyo, as applied to claims 1 and 7, above, in view of Bishop et al. (U.S. 2017/0083380, hereinafter “Bishop”).
Regarding Claims 5 and 11, Pueyo does not specifically teach wherein at least a portion of the data input into the system comes from a news outlet. However, Bishop teaches at least a portion of data input into a system comes from a news outlet (¶ [0136]—data sources include multiple possible entities, including news articles, i.e. data from a news outlet).
All of the claimed elements were known in Pueyo and Bishop and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the data input from a news outlet of Bishop with the input data and analysis of Pueyo to yield the predictable result of wherein at least a portion of the data input into the system comes from a news outlet. One would be motivated to make this combination for the purpose of helping users to deal with the deluge of data they are confronted with every day (Bishop, ¶ [0094]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pueyo, as applied to claims 1 and 7, above, in view of Le Mouel et al. (U.S. 2016/0342606, hereinafter “Le Mouel”).
Regarding Claims 6 and 12, Pueyo does not specifically teach wherein at least a portion of the data input into the system comes from a distributed database. However, Le Mouel teaches at least a portion of data input into a system comes from a distributed database (¶ [0006] – [0008] and [0044]).
All of the claimed elements were known in Pueyo and Le Mouel and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the data input from a distributed database of Le Mouel with the input data and analysis of Pueyo to yield the predictable result of wherein at least a portion of the data input into the system comes from a distributed database. One would be motivated to make this combination for the purpose of improving the efficiency of extracting and processing large amounts of data, as suggested by Le Mouel, ¶ [0003]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Buyya et al. (U.S. 2010/0281166) teaches a distributed grid computing system that uses a dependency graph in performing MapReduce operations
Elnikety, Eslam, Tamer Elsayed, and Hany E. Ramadan. (“iHadoop: asynchronous iterations for MapReduce,” 2011 IEEE Third International Conference on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125